 



Exhibit 10.4

FORM OF RESTRICTED STOCK AGREEMENT

          AGREEMENT, made as of the___ day of _________, between SOVEREIGN
BANCORP, INC., a Pennsylvania corporation (the “Corporation”), and
____________(the “Employee”).

          1. Award.

          (a) Shares. Pursuant to the provisions of the Sovereign Bancorp, Inc.
2004 Broad-Based Stock Incentive Plan (the “Plan”),
_____________________(______) shares (the “Restricted Shares”) of the
Corporation’s common stock, no par value (“Common Stock”), shall be issued as
hereinafter provided in the Employee’s name subject to the restrictions
described herein.

          (b) Issuance of Restricted Shares. The Restricted Shares shall be
issued upon acceptance of this Agreement by the Employee and upon satisfaction
of the Vesting Schedule as set forth in Section 2(b) herein and the attainment
of specific Performance Goals as may be set forth in Section 2(c) herein in
accordance with the provisions of the Plan.

          (c) Plan Incorporated. The Employee acknowledges receipt of a copy of
the Plan and agrees that this award of Restricted Stock shall be subject to all
of the terms and conditions set forth in the Plan, including future amendments
thereto, if any, pursuant to the terms thereof, which Plan is incorporated
herein by reference as a part of this Agreement.

          2. Restricted Shares. The Employee hereby accepts the Restricted
Shares when issued and agrees as follows:

          (a) Restrictions. The potential rights of the Employee to the
Restricted Shares may not be assigned, transferred, sold, pledged, hypothecated,
or otherwise encumbered or disposed until such time as the Employee receives
unrestricted certificates for such shares. Except as provided in Section 2(d)
below, in the event of termination of the Employee’s employment with the
Corporation or any subsidiary for any reason prior to vesting in all or any
portion of the Restricted Shares, the Employee shall, for no consideration,
forfeit to the Corporation all Restricted Shares to the extent then subject to
the Restrictions (as hereinafter defined). The prohibition against transfer and
the obligation to forfeit and surrender Restricted Shares to the Corporation
upon termination of employment prior to satisfaction of the Vesting Schedule and
attainment of the Performance Goals are referred to herein as the
“Restrictions.”

          (b) Vesting Schedule. Except as provided in Sections 2(c), 2(d), and 7
below, the Restrictions shall lapse and cease to apply to the Restricted Shares
provided that the Employee has remained in the continuous employ of the
Corporation for the following periods after the date hereof (the “Vesting
Schedule”):

[Vesting Schedule]

 



--------------------------------------------------------------------------------



 



          (c) Performance Goals. The Restrictions shall lapse and cease to apply
to the Restricted Shares with respect to an Anniversary Date provided that the
Performance Criteria, if any, for such Anniversary Date is satisfied as set
forth in Appendix A.

          (d) Acceleration of Lapse of Restrictions. Notwithstanding Sections
2(b) and 2(c) above, upon the occurrence of a Change in Control (as defined in
the Plan) or if the Employee’s employment with the Corporation terminates due to
death or being “disabled” (as defined in the Plan), any or all Restricted Shares
still subject to restrictions shall vest and the Restrictions shall lapse and
cease to apply to such Restricted Shares.

          (e) Certificates. One or more share certificates evidencing the
Restricted Shares shall be issued by the Corporation in the name of a nominee of
the Corporation. The Employee shall not have voting rights and shall not be
entitled to receive dividends unless and until the Restrictions expire pursuant
to the provisions of this Agreement. The certificate shall bear a legend
evidencing the nature of the Restricted Shares, and the Corporation may cause
the certificate to be delivered upon issuance to the Secretary of the
Corporation or to such other depository as may be designated by the Corporation
as a depository for safekeeping until the forfeiture occurs or the Restrictions
expire pursuant to this award. At the time of award and upon request of the
Corporation, the Employee shall deliver to the Corporation a stock power,
endorsed in blank, relating to the Restricted Shares then subject to the
Restrictions. Within 30 days of the expiration of all the Restrictions without
forfeiture, and upon satisfaction of all other terms and conditions set forth in
this Agreement, the Corporation shall cause a new certificate or certificates to
be issued without legend in the name of the Employee for the shares with respect
to which the Restrictions expired, together with an amount of cash (without
interest) equal to the dividends that have been paid, if any, on such shares
with respect to record dates occurring on or after the date of this award.
Notwithstanding the forgoing, the Restricted Shares may be evidenced by
uncertificated shares or otherwise in book entry form in which case the Employee
shall receive a statement of holdings evidencing ownership of the Restricted
Shares. In addition, notwithstanding any other provisions of this Agreement, the
issuance or delivery of any shares of stock (whether subject to restrictions or
unrestricted) may be postponed for such period as may be required to comply with
applicable requirements of any national securities exchange or any requirements
under any law or regulation applicable to the issuance or delivery of such
shares. The Corporation shall not be obligated to issue or deliver any shares of
Common Stock if the issuance or delivery thereof shall constitute a violation of
any provision of any law or of any regulation of any governmental authority or
any national securities exchange.

          3. Deferral of Restricted Shares. In its sole and absolute discretion,
the Committee may approve an arrangement whereby the Employee may elect to defer
receipt of the Restricted Shares beyond the date on which the Restrictions
terminate.

          4. Withholding of Tax. To the extent that the receipt of the
Restricted Shares or the expiration of any Restrictions results in income to the
Employee for federal or state income tax purposes, the Employee shall deliver to
the Corporation at the time of such receipt or expiration, as the case may be,
such amount of money or shares of unrestricted Common Stock as the Corporation
may require to meet its withholding obligation under applicable tax laws or
regulations, and, if the Employee fails to do so, the Corporation is authorized
to withhold from any cash or stock remuneration then or thereafter payable to
the Employee any tax required to be withheld by reason of such resulting
compensation income.

 



--------------------------------------------------------------------------------



 



          5. Status of Common Stock. The Employee agrees that the Restricted
Shares will not be sold or otherwise disposed of in any manner that would
constitute a violation of any applicable federal or state securities laws. the
Employee also agrees (i) that the certificates representing the Restricted
Shares may bear such legend or legends as the Corporation deems appropriate in
order to assure compliance with applicable securities laws, (ii) that the
Corporation may refuse to register the transfer of the Restricted Shares on the
stock transfer records of the Corporation if such proposed transfer would, in
the opinion of counsel satisfactory to the Corporation, constitute a violation
of any applicable securities law and (iii) that the Corporation may give related
instructions to its transfer agent, if any, to stop registration of the transfer
of the Restricted Shares.

          6. Employment Relationship. Nothing contained in this Agreement or
otherwise shall be construed to confer upon the Employee any right to continue
in the employ of the Corporation or any subsidiary of the Corporation or limit
in any respect the right of the Corporation or of any subsidiary of the
Corporation to terminate the Employee’s employment at any time and for any
reason. Any question as to whether and when there has been a termination of such
employment, and the cause of such termination, shall be determined by the
Corporation and its determination shall be final.

          7. Harmful Activity. If the Employee shall engage in any “harmful
activity” while employed by the Corporation or within six months after
termination of employment with the Corporation, then (a) any and all Restricted
Shares held by the Employee that have vested shall be surrendered to the
Corporation, (b) any and all Restricted Shares that have not yet vested shall
immediately be forfeited and canceled, and (c) any Profits realized upon the
sale of any vested Restricted Shares, on or after one year prior to the
termination of employment with the Corporation, shall inure to the Corporation.
The aforementioned restriction shall not apply in the event that employment with
the Corporation terminates within two years after a Change in Control if any of
the following have occurred: (a) a relocation of the Employee’s principal place
of employment more than 35 miles from the Employee’s principal place of
employment immediately prior to the Change in Control, (b) a reduction in the
Employee’s base salary after a Change in Control, or (c) termination of the
Employee’s employment under circumstances in which the Employee is entitled to
severance benefits or salary continuation or similar benefits under a change in
control agreement, employment agreement, or severance or separation pay plan. If
any vested Restricted Shares are surrendered or any Profits realized upon the
sale of any vested Restricted Shares inure to the benefit of the Corporation in
accordance with the first sentence of this paragraph, the Employee shall
surrender all such forfeited Restricted Shares and pay all such Profits to the
Corporation within 30 days after receiving written notice from the Corporation
that the Employee has engaged in a harmful activity. Consistent with the
provisions of the Plan, the determination by the Committee as to whether the
Employee engaged in “harmful activity” while employed by the Corporation or
within six months after termination of employment with the Corporation shall be
final and conclusive, unless otherwise determined by a majority of disinterested
members of the Board.

          A “harmful activity” shall have occurred if the Employee shall do any
one or more of the following:

          (a) Use, publish, sell, trade or otherwise disclose Non-Public
Information of the Corporation unless such activity was inadvertent, done in
good faith and did not cause significant harm to the Corporation.

 



--------------------------------------------------------------------------------



 



          (b) After notice from the Corporation, fail to return to the
Corporation any document, data or other item or items in the Employee’s
possession or to which the Employee has access that may involve Non-Public
Information of the Corporation.

          (c) Upon the Employee’s own behalf or upon behalf of any other person
or entity that competes or plans to compete with the Corporation, solicit or
entice for employment or hire any employee of the Corporation.

          (d) Upon the Employee’s own behalf of upon behalf of any other person
or entity that competes or plans to compete with the Corporation, contact, call
upon, solicit or do business with (other than a business which does not compete
with any business conducted by the Corporation), any customer of the Corporation
the Employee contacted, called upon, solicited, interacted with, or became
acquainted with, or learned of through access to information (whether or not
such information is or was non-public) while employed at the Corporation unless
such activity was inadvertent, done in good faith, and did not involve a
customer whom the Employee should have reasonably known was a customer of the
Corporation.

          (e) Upon the Employee’s own behalf or upon behalf of any other person
or entity that completes or plans to compete with the Corporation, engage in any
business activity in competition with the Corporation in the same or a closely
related activity that the Employee was engaged in for the Corporation during the
one year period prior to the termination of employment.

          For purposes of this Section:

               “Non-Public Information shall mean, but is not limited to, trade
secrets, confidential processes, programs, software, formulas, methods, business
information or plans, financial information, and listings of names (e.g.,
employees, customers, and suppliers) that are developed, owned, utilized, or
maintained by the Corporation, and that of its customers or suppliers, and that
are not generally known by the public.

               “Profits” shall mean, with respect to any Restricted Shares, any
profits realized upon the sale of any share of Common Stock that were acquired
upon the vesting of such Restricted Shares.

          8. Corporation’s Powers. No provision contained in this Agreement
shall in any way terminate, modify, or alter, or be construed or interpreted as
terminating, modifying, or altering any of the powers, rights or authority
vested in the Corporation or, to the extent delegated, in its delegate
including, without limitation, the right to make certain determinations and
elections with respect to the Restricted Shares.

          9. Binding Effect. This Agreement shall be binding upon and inure to
the benefit of any successors to the Corporation and all persons lawfully
claiming under the Employee.

          10. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
duly executed by an officer thereunto duly authorized, and the Employee has
executed this Agreement, all as of the date first above written.

                  SOVEREIGN BANCORP, INC.    
 
                -s- Jay Sidhu [w05798w0579800.gif]    
 
           

  By:        

     

--------------------------------------------------------------------------------

   

      Jay Sidhu    

      President and Chief Executive Officer    
 
                EMPLOYEE    
 
                     

 



--------------------------------------------------------------------------------



 



Appendix A

Performance Criteria

 